SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 20, 2010 MCINTOSH BANCSHARES, INC. (Exact name of Registrant as Specified in Charter) Georgia 000-49766 58-1922861 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 210 South Oak Street, Jackson, GA30237 (Address of Principal Executive Offices) (770)775-8300 Registrant’s telephone number, including area code NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. The annual meeting of the shareholders of McIntosh Bancshares, Inc. (the “Company”) was held on May 20, 2010.At the meeting the shareholders of the Company took the following actions and cast the following votes: (1)Election of Class III Directors (Term to expire in 2013): William K. Malone(For – 2,284,015; Against - 0; Withheld - 616); George C. Barber(For – 2,284,015; Against - 0; Withheld - 616). (2)Shareholders approved the Amendment to the Articles of Incorporation of McIntosh Bancshares, Inc. (For – 2,420,465; Against – 2,302; Abstain – 4,222). Item9.01Financial Statements and Exhibits. (c)Exhibits. The following exhibit is being filed as part of this Report on Form 8-K: None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. McINTOSH BANCSHARES, INC. DATE:May 26, 2010By:/s/ William K. Malone Name:William K. Malone Title:Chief Executive Officer
